Per Curiam:
First. It was for the jury to weigh the evidence, and if *94they believed what Cooper and Gregory swore to, the proof went beyond what is necessary for an estoppel, and showed that' Sebright actually disclaimed ownership, affirmed that Hill was owner, and advised Cooper to levy on the cattle as Hill’s property. Assuming the truth of this testimony, as we must upon the point made, Sebright expressly consented to the levy, and to all the succeeding steps which appear to have been taken to bind the property for the attachment debt.
Second. The evidence given by these witnesses very plainly conduced to show that Hill was absolute owner at the time of the levy, and, with the other facts, justified the instruction concerning Hill’s right at the time of Sebright’s sale to him.
The judgment should be affirmed, with costs.